


Exhibit 10.1




SUBSCRIPTION AGREEMENT




This Subscription Agreement (this “Agreement”) is dated as of __________ __,
2020, by and between E-Waste Corp., a Florida corporation (the “Company”), and
____________________, a resident of _______________ (the “Purchaser”).




INTRODUCTION




This Agreement is being entered into with reference to the following:




A.        Upon the terms and subject to the conditions set forth in this
Agreement, the Purchaser wishes to purchase from the Company an aggregate of
_____________________ (__________) shares (the “Shares”) of the common stock,
par value $0.0001 per share (“Common Stock”), of the Company, and the Company
desires to issue and sell the Shares to the Purchaser.




B.        The Purchaser understands that the Shares are being offered, sold, and
issued in a transaction exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”).




NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:




ARTICLE I.

PURCHASE AND SALE




1.1       Purchase and Sale of the Shares; Purchase Price.  The Purchaser hereby
agrees to purchase from the Company, and the Company hereby agrees to sell to
such Purchaser, the Shares,  at the purchase price of $0.05 per share, or an
aggregate of ____________________ and 00/100 Dollars ($__________) (the
“Purchase Price”).  The Purchaser’s delivery of this Agreement to the Company
shall be accompanied by payment of the applicable Purchase Price, either by
check, made payable in U.S. funds to the order of the Company, or by wire
transfer (in U.S. dollars) of immediately available funds, to an account to be
indicated by the Company. The Purchaser understands and agrees that, subject to
Section 1.2 below and applicable laws, by executing this Agreement, it is
entering into a binding agreement.




1.2       Closing.  The closing (the “Closing”) of the purchase and sale of the
Shares, shall occur simultaneously with the acceptance by the Company of the
Purchaser’s subscription, as evidenced by the Company’s execution of this
Agreement.  If the Company accepts the Purchaser’s subscription, the Purchaser
agrees that this Agreement shall become effective with respect to the Company
and the Purchaser, and the Company will deliver to the Purchaser an executed
copy of this Agreement and the account statement from the Company’s transfer
agent, evidencing the registration of the Shares in the name of the Purchaser,
within seven (7) days of the date of the execution of this Agreement.




--------------------------------------------------------------------------------




ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company hereby represents and warranties as of the date hereof to the
Purchaser, as follows:




2.1       Organization and Qualification.  The Company is a corporation duly
formed or otherwise organized, validly existing and in good standing under the
laws of the State of Florida, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  The Company is not in violation or in default of any of the
provisions of its Articles of Incorporation, By-Laws or other organizational or
charter documents.




2.2       Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by its board of directors in connection herewith.
 This Agreement constitutes the valid and binding obligation of the Company, and
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.




2.3       Issuance of the Shares.  The issuance and sale of the Shares to the
Purchaser has been duly authorized by all necessary corporate action on the part
of the Company, and no consent or approval on any other third party is necessary
to enable the Company to validly issue and sell the Shares to the Purchaser.
 The Shares, when issued and paid for by the Purchaser, shall be fully paid and
non-assessable, owned by the Purchaser free and clear of any liens or other
encumbrances, other than pursuant to applicable securities laws, and free of
preemptive and similar rights to subscribe for or purchase the Shares.




2.4       No Conflicts.  The execution, delivery and performance by the Company
of this Agreement, the issuance and sale of the Shares and the consummation by
it of the transactions contemplated hereby do not and will not: (i) conflict
with or violate any provision of the Company’s Articles of Incorporation, bylaws
or other organizational or charter documents, (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (iii)
conflict with or result in a violation of any law, rule, regulation, order,
judgment,




- 2 -

--------------------------------------------------------------------------------




injunction, decree or other restriction of any court or governmental authority
to which the Company is the owner (including federal and state securities laws
and regulations), or by which any property or asset of the Company is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a a material adverse effect on
the assets, business, condition (financial or otherwise), results of operations
or future prospects of the Company.




2.5       Shell Status; SEC Filings. The Company is a “shell company” as defined
in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  The Company files all repots with the Securities and Exchange
Commission (the “SEC”) under Section 13 or 15(d) of the Exchange Act on a
voluntary basis and has made available to the Purchaser through the EDGAR system
true and complete copies of each of the Company’s Quarterly Reports on Form
10-Q, Annual Reports on Form 10-K and Current Reports on Form 8-K (collectively,
the “SEC Filings”), and all such SEC Filings are incorporated herein by
reference.




2.6       Capitalization and Additional Issuances.  The authorized, issued and
outstanding capital stock of the Company is as set forth in the SEC Filings.
 Except as set forth in the SEC Filings and as otherwise required by law, there
are no restrictions upon the voting or transfer of any of the Shares or capital
stock of the Company pursuant to the Articles of Incorporation, the Bylaws or
other governing documents or any agreement or other instruments to which the
Company is a party or by which the Company is bound.




2.7       Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person or entity in connection with the
execution, delivery and performance by the Company of this Agreement other than
any filings required to be made under applicable federal or state securities
laws. Assuming the accuracy of the Purchaser’s representations and warranties
set forth in Section 3, no registration under the Securities Act is required for
the offer and sale of the Shares by the Company to the Purchaser as contemplated
hereby.




2.8       No General Solicitation.  Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising.




2.9       Indemnification.  The Company will indemnify and hold harmless the
Purchaser and, where applicable, its directors, officers, employees, agents,
advisors and shareholders, from and against any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) (a “Loss”) arising out of or based upon any
representation or warranty of the Company contained herein or in any document
furnished by the Company to the Purchaser in connection herewith being untrue in
any material respect or any breach or failure by the Company to comply with any
covenant or agreement made by the Company to the Purchaser




- 3 -

--------------------------------------------------------------------------------




in connection therewith; provided, however, that the Company’s liability shall
not exceed the Purchase Price tendered hereunder.




ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.




The Purchaser hereby represents and warrants as of the date hereof to the
Company as follows:




3.1       Authority.  The Purchaser is an individual or an entity with full
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out his, her or its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all action on the part of such
Purchaser.  This Agreement has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
him, her or it in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.




3.2       Representations Related to Exemptions from Registration under the
Securities Act. The Purchaser acknowledges its understanding that the offering
and sale of the Shares is intended to be exempt from registration under the
Securities Act by virtue of Section 4(a)(2) of the Securities Act and the
provisions of Regulation D promulgated thereunder. In furtherance thereof, the
Purchaser represents and warrants to the Company and its affiliates as follows:




(a)       The Purchaser realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Purchaser’s
representations contained herein, the Purchaser is merely acquiring the Shares
for a fixed or determinable period in the future, or for a market rise, or for
sale if the market does not rise. The Purchaser attests that it does not have
any such intention.




(b)       The Purchaser realizes that the basis for exemption would not be
available if the offering of the Shares is part of a plan or scheme to evade
registration provisions of the Securities Act or any applicable state or federal
securities laws.




(c)       The Purchaser is acquiring the Shares solely for the Purchaser’s own
beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Shares.




(d)       The Purchaser has the financial ability to bear the economic risk of
the Purchaser’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.




- 4 -

--------------------------------------------------------------------------------




(e)       The Purchaser and the Purchaser’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the Shares. If
other than an individual, the Purchaser also represents it has not been
organized solely for the purpose of acquiring the Shares.




(f)       The Purchaser (together with its Advisors, if any) has received all
documents requested by the Purchaser, if any, and has carefully reviewed such
documents and understands the information contained therein, prior to the
execution of this Agreement.




3.3       Experience of The Purchaser and Risks Associated with the Purchase of
the Shares.  The Purchaser, either alone or together with his representatives,
has sufficient knowledge, sophistication and experience in business and
financial matters to be capable of evaluating the merits and risks of the
prospective investment in the Company, and has so evaluated the merits and risks
of such investment.  The Purchaser is able to bear the economic risk of an
investment in the Company and, at the present time, is able to afford a complete
loss of such investment.  The Purchaser has carefully considered the potential
risks relating to the Company and a purchase of the Shares, and fully
understands that the Shares are a speculative investment that involves a high
degree of risk of loss of the Purchaser’s entire investment. Among other things,
the Purchaser has carefully considered each of the risks described under the
heading “Risk Factors” in the Company’s SEC Filings, which risk factors are
incorporated herein by reference.  The Purchaser’s overall commitment to
investments that are not readily marketable is not disproportionate to the
Purchaser’s net worth, and an investment in the Shares will not cause such
overall commitment to become excessive.




3.4       No General Solicitation.  The Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.




3.5       No Reliance on the Company’s Advice. The Purchaser is not relying on
the Company or any of its employees, agents, sub-agents or advisors with respect
to the legal, tax, economic and related considerations involved in this
investment. The Purchaser has relied on the advice of, or has consulted with,
only its Advisors. Each Advisor, if any, has disclosed to the Purchaser in
writing (a copy of which is annexed to this Agreement) the specific details of
any and all past, present or future relationships, actual or contemplated,
between the Advisor and the Company or any affiliate or sub-agent thereof. No
oral or written representations or warranties have been made, or information
furnished, to the Purchaser or its Advisors, if any, by the Company or any of
its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with this offering, other than any representations of
the Company contained herein, and in subscribing for the Shares, the Purchaser
is not relying upon any representations other than those contained herein.




- 5 -

--------------------------------------------------------------------------------




3.6       No Finders’ Fees. The Purchaser has taken no action that would give
rise to any claim by any person for brokerage commissions, finders’ fees or the
like relating to this Agreement or the transactions contemplated hereby.




3.7       Accredited Investor. The Purchaser is, and on each date on which the
Purchaser continues to own the restricted Shares from the offering will be, an
“Accredited Investor” as defined in Rule 501(a) under the Securities Act, as
further indicated on the Investor Questionnaire annexed hereto as Exhibit A.




3.8       Indemnification.  The Purchaser will indemnify and hold harmless the
Company and its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all Loss arising out of or based upon any
representation or warranty of the Purchaser contained herein or in any document
furnished by the Purchaser to the Company in connection herewith being untrue in
any material respect or any breach or failure by the Purchaser to comply with
any covenant or agreement made by the Purchaser herein or therein; provided,
however, that the Purchaser shall not be liable for any Loss that in the
aggregate exceeds the Purchase Price tendered hereunder.




ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES




4.1       Transfer Restrictions.




(a)       The Purchaser agrees not to sell or otherwise transfer the Shares
without registration under the Securities Act or an exemption therefrom, and
fully understands and agrees that it must bear the economic risk of its purchase
because, among other reasons, the Shares have not been registered under the
Securities Act or under the securities laws of any state and, therefore, cannot
be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of such states, or an exemption from such registration is
available.  In particular, the Purchaser is aware that the Shares are
“restricted securities,” as such term is defined in Rule 144 promulgated under
the Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met. The Purchaser acknowledges
that Rule 144 is not currently available for the re-sale of the Shares.




(b)       The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares in the following form:




THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION




- 6 -

--------------------------------------------------------------------------------




NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.




4.2       Acknowledgment.   The Purchaser acknowledges that neither the SEC nor
any state securities commission has approved the Shares or passed upon or
endorsed the merits of the offering, and that the Company is under no obligation
to register the Shares on behalf of the Purchaser or to assist the Purchaser in
complying with any exemption from registration under the Securities Act or
applicable state securities laws. The Purchaser further acknowledges that any
sales or transfers of the Shares are further restricted by state securities laws
and the provisions of this Agreement and that the Company may limit further the
right to sell or transfer the Shares by establishing procedures for approval of
any such transfer, limiting counsel authorized to review and approve Rule 144
transactions and approving opinion fees, for transfers sought to be permitted
under Rule 144, which may result in delays in desired sales or transfers by the
Purchaser.




4.3       Fees & Expenses.  Each of the parties hereto shall pay its own fees
and expenses (including the fees of any attorneys, accountants, appraises or
others engaged by such party) in connection with this Agreement and the
transactions contemplated hereby.




ARTICLE V.

MISCELLANEOUS




5.1       Entire Agreement.  This Agreement contains the entire understanding of
the parties with respect to the matter hereof and thereof and supersede all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.




5.2       Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed facsimile if sent during normal business
hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day; (iii) five calendar days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (iv) one business day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to the other party to this Agreement
at such party’s address hereinafter set forth on the signature page hereof, or
at such other address as such party may designate by ten days’ advance written
notice to the other party hereto.




5.3       Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and Purchaser.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver




- 7 -

--------------------------------------------------------------------------------




in the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.




5.4       Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.




5.5       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
 Neither party may assign this Agreement or any rights or obligations hereunder.




5.6       No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns.




5.7       Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that such suit, action or proceeding is improper or is an inconvenient venue for
such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.   If either party shall commence an
action, suit or proceeding to enforce any provisions of this Agreement, then,
the prevailing party in such action, suit or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.




5.8       Survival.  The representations and warranties contained herein shall
survive the closing and the delivery of the Shares.




5.9       Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file,




- 8 -

--------------------------------------------------------------------------------




such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.




5.10     Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.




5.11     Construction.  The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments thereto.







(Signature Pages Follow)







- 9 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.







E-WASTE CORP:










By: _____________________________

Name: John D. Rollo

Title:  President




Address for Notices:




610 Jones Ferry Road, Suite 207

Carrboro, NC 27510







PURCHASER:










_____________________________







Address for Notices:




________________________

________________________




- 10 -

--------------------------------------------------------------------------------




EXHIBIT A




INVESTOR QUESTIONNAIRE




Instructions:  Check all boxes below which correctly describe you.




☐

You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase Shares,
is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or (2) you have total assets in excess of $5,000,000 and the
decision that you shall subscribe for and purchase the Shares is made solely by
persons or entities that are accredited investors, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”) or (3) you
are a self-directed plan and the decision that you shall subscribe for and
purchase the Shares is made solely by persons or entities that are accredited
investors.

 

 

☐

You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 

 

☐

You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Shares and its underlying securities in
excess of $5,000,000.

 

 

☐

You are a director or executive officer of the Company.

 

 

☐

You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 (excluding residence) at the time of your
subscription for and purchase of the Shares.

 

 

☐

You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 

 

☐

You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares and whose subscription for and purchase
of the Shares is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

 

 

☐

You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.




- 11 -

--------------------------------------------------------------------------------




Check all boxes below which correctly describe you.




With respect to this investment in the Shares, your:




Investment Objectives:   ☐ Aggressive Growth    ☐ Speculation




Risk Tolerance:                         ☐ Low Risk                  ☐ Moderate
Risk           ☐ High Risk




Are you associated with a FINRA Member Firm?           ☐ Yes   ☐ No




Your initials (subscriber and co-subscriber, if applicable) are required for
each item below:




____   ____

I/We understand that this investment is not guaranteed.

 

 

____   ____

I/We are sophisticated in financial and business affairs and are able to
evaluate the risks and merits of an investment in this offering.

 

 

____   ____

I/We confirm that this investment is considered “high risk.” (This type of
investment is considered high risk due to the inherent risks including lack of
liquidity and lack of diversification.  Success or failure of private placements
such as this is dependent on the corporate issuer of these securities and is
outside the control of the investors. While potential loss is limited to the
amount invested, such loss is possible.)




The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Shares.




- 12 -

--------------------------------------------------------------------------------







___________________________________

Name of Subscriber  [please print]







___________________________________

Signature of Subscriber (Entities please

provide signature of Subscriber’s duly

authorized signatory.)







___________________________________

Name of Co-Subscriber  [please print]







___________________________________

Signature of Co-Subscriber







___________________________________

Name of Signatory (Entities only)







___________________________________

Title of Signatory (Entities only)




- 13 -

--------------------------------------------------------------------------------